Citation Nr: 0913351	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-40 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Board previously remanded this claim for further 
development in February 2006.  


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in December 2003 and July 2005 
letters to the Veteran.  Although not fully completed prior 
to the March 2004 adjudication of the claim, the Veteran's 
various submissions through the course of the appellate 
process reflect his knowledge of the requirements to 
establish entitlement to the benefits sought as well as his 
meaningful participation in the adjudication of his claim; 
moreover, he has been represented by a service organization 
throughout the appeal and allowed an opportunity to submit 
additional evidence (which he did).  Consequently, the Board 
finds that the essential fairness of the adjudication was not 
affected and that any defect in notice did not result in any 
prejudice to the Veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and relevant private 
treatment records have been obtained, and the Veteran has 
declined a hearing on his claim.  The Veteran was also 
afforded a VA medical examination, and a medical opinion was 
provided.  Additionally, the AMC/RO has fully complied with 
the February 2006 Board remand of this claim.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim, and no further assistance 
to the Veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends that he developed PTSD as a result of 
his experiences in Vietnam.  However, after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for PTSD because the most convincing medical evidence 
reflects that the Veteran does not have PTSD.

In reaching this conclusion, the Board notes that in the 
Veteran's December 2003 statement he indicated multiple 
stressors associated with his PTSD claim.  Significantly, 
Operation Reports and Lessons learned from the Veteran's unit 
tend to corroborate his stressors relating to running over a 
land mine.  Additionally, an After Action Report from the 
Veteran's unit also tends to support the Veteran's account of 
having a friend killed at sea by an under-water mine.  
However, this evidence alone is insufficient to grant the 
Veteran's claim.  

Private treatment records dated from January 2004 to March 
2004 contain assessments of "Sub" diagnosis of PTSD and 
"Sub Diagnostic PTSD" and an April 2004 psychological 
examination finds that "the test tends to indicate that the 
Veteran does not suffer from PTSD."  The report then 
characterizes the Veteran's condition as "marginally 
consistent with a diagnosis of Post-Traumatic Stress 
Disorder."  Notably, the Veteran has not submitted any other 
competent  medical evidence to support his PTSD claim, only 
statements from himself and his spouse.  

The Veteran was afforded a comprehensive psychiatric 
examination by the VA in September 2008, which resulted in a 
conclusion that he did not have PTSD.  The report reflects 
the examiner's interview, and psychological examination of 
the Veteran.  Following this evaluation and consideration of 
the Veteran's claimed stressors, the examiner opined that the 
Veteran did "not meet the DSM-IV criteria for post-traumatic 
stress disorder," and diagnosed no Axis I disorder.  The 
examiner noted the Veteran's reports of avoidance of war 
movies and his "hyperstartle response," but concluded 
"[t]hese symptoms are not a result of [the] trauma he 
experienced during his military service."  

The Board notes that both the April 2004 private and 
September 2008 VA psychological examinations weigh against 
the Veteran's claim.  These examinations are credible, based 
on the interview of the Veteran, and consideration given his 
medical history and claimed stressors, to reach an ultimate 
diagnosis.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that a service-connection 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present 
case, however, the preponderance of the competent medical 
evidence shows that the Veteran's current symptoms do not 
support a diagnosis of PTSD.  The Veteran's own opinion, as 
expressed in his statements, that his current complaints are 
related to service and are due to PTSD, are not enough to 
support his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492,494-5 (1992).  The September 2008 VA examination 
specifically considered the stressors noted by the Veteran, 
so there is no need to provide yet another examination.  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.


ORDER

Service connection for posttraumatic stress disorder is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


